Citation Nr: 1435255	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  14-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation payments for a minor  child in the custody of the Appellant.


REPRESENTATION

Appellant represented by:  Unrepresented
Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran had active military service from February 2001 to March 2003.  The Appellant is the mother and custodian of the Veteran's minor child.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Appellant's claim for an apportioned share of the Veteran's service-connected disability compensation benefits.  The RO notified both the Veteran and the Appellant of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran and the Appellant if further action is required.


REMAND

In a March 2014 substantive appeal, the Appellant requested a hearing with an Indianapolis RO hearing official.  There is no indication in the record that such hearing has been scheduled.  38 C.F.R. § 3.103 (2013).  Accordingly, a remand is necessary to schedule a hearing.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a hearing in compliance with contested claims procedures.

2.  After pursuing any additional development deemed appropriate, the issue on appeal should be readjudicated.  The Appellant, the Veteran, and the Veteran's representative should be provided a supplemental statement of the case and given an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The Appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



